           Case 1:21-cv-00704-LGS Document 20 Filed 09/10/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
JIMMY FANFAN,                                                 :
                                             Plaintiff,       :
                                                              :     21 Civ. 704 (LGS)
                           -against-                          :
                                                              :   ORDER OF SERVICE
DR. DANIEL KAUFMAN, et al.,                                   :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff is proceeding pro se and in forma pauperis (“IFP”). (Dkt. No. 4.)

        WHEREAS, the United States Attorney for the Southern District of New York provided

the following address for Mr. Ysmael Joaquin:

                                                Mr. Ysmael Joaquin
                                             Health Services Department
                                                   150 Park Row,
                                               New York, NY 10007
(Dkt. No. 19.)

        WHEREAS, because Plaintiff has been granted permission to proceed IFP, he is entitled

to rely on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d

119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue

and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“the court may order that

service be made by a United States marshal or deputy marshal or by a person specially appointed

by the court.”). Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires

that the summons and complaint be served within ninety days of the date the complaint is filed,

Plaintiff is proceeding IFP and could not have served the summons and complaint until the Court

reviewed the complaint and ordered that a summons be issued. The Court therefore extends the

time to serve until ninety days after the date the summons is issued. If the complaint is not served

within that time, Plaintiff should request an extension of time for service. See Meilleur v. Strong,
          Case 1:21-cv-00704-LGS Document 20 Filed 09/10/21 Page 2 of 2


682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request an

extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshal’s failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

       To allow Plaintiff to effect service on Defendant Mr. Ysmael Joaquin through the U.S.

Marshals Service, the Clerk of Court is respectfully directed sto complete a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for Mr. Ysmael Joaquin, whose

address is:

                                           Mr. Ysmael Joaquin
                                        Health Services Department
                                              150 Park Row,
                                          New York, NY 10007

The Clerk of Court is further instructed to (1) issue a summons and deliver to the U.S. Marshals

Service all documents necessary to effect service on Dr. Kaufman, and (2) to mail a copy of this

Order to Plaintiff at the following address:

                                   Jimmy FanFan (#90863-053)
                                   Metropolitan Detention Center
                                          80 29th Street
                                       Brooklyn, NY 11232

and note service on the docket.


Dated: September 10, 2021
       New York, New York




                                                  2
